By the Court.
Notwithstanding the death of the plaintiff in error after the assignment of errors and before final judgment, the judgment of reversal is valid and effective. By relation, the judgment of reversal takes effect as of the date of the commencement of the proceedings in error.
True, the original action must be revived before a new trial can be had in the court below; but such revivor may be had in the court to which the cause has been remanded for a new trial. See Block v. Hill, 29 Ohio St. 86, and Foresman v. Haag, 37 Ohio St. 143.

Motion overruled.